Citation Nr: 0947505	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  00-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to TDIU.  The Board remanded this claim for 
further development in December 2004.

In an October 2005 decision, the Board denied the Veteran's 
claim for entitlement to TDIU.  The Veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, an 
April 2007 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.  The Board remanded the claim in accordance with the 
Order of the Court in August 2007 and denied again the 
Veteran's claim for entitlement to TDIU in March 2008.  The 
Veteran appealed the March 2008 Board decision to the Court, 
and pursuant to another Joint Motion for Remand, a December 
2008 Order of the Court remanded the claim for readjudication 
in accordance with the Joint Motion for Remand.  The Board 
remanded this claim for further development in May 2009.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

The issue before the Board is whether the Veteran's service-
connected right hip disability, rated as 10 percent 
disabling, prohibits him from sustaining gainful employment, 
such that a TDIU rating may be assigned on an extraschedular 
basis.

The May 2009 Board remand directed the RO to afford the 
Veteran a social and industrial survey to assess his 
employment history and day-to-day functional impairment 
caused by the service-connected right hip disability in 
connection with his claim for TDIU.  In June 2009, the 
Veteran was scheduled for the social and industrial survey, 
but it was canceled because the Veteran failed to report.  In 
August 2009 the Veteran notified the RO that his address had 
changed and provided a Post Office Box address.  In August 
2009, the RO notified the Veteran that his examination had 
been rescheduled.  Pursuant to the Veteran's request, the 
correspondence was sent to the Post Office Box address 
provided by the Veteran.  However, the examination was 
canceled because the Veteran failed to report.  There is a 
presumption of regularity of government process that can only 
be rebutted by clear evidence to the contrary and in this 
case the record does not reflect that the notice letter 
regarding the survey was returned as unclaimed or returned as 
undeliverable.  The Veteran has not denied receiving it.  
Ashley v. Derwinski, 2 Vet. App. 62 (1992). 

In correspondence submitted in October 2009, in response to a 
September 2009 supplemental statement of the case, the 
Veteran's representative indicated that the Veteran had 
failed to report to the examinations because he did not 
receive notice of the examinations because he his address at 
that time.  Accordingly, the Veteran's representative 
requested that the Veteran be rescheduled for the examination 
because he did not receive notice.  The consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  Affording the Veteran the 
benefit of the doubt, the Board finds that the Veteran's 
failure to appear for the August 2009 examination was for 
good cause, and an additional social and industrial survey 
should be scheduled on remand.  38 C.F.R. §§ 3.158, 3.655 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his 
representative to verify the Veteran's 
current address. 

2.  Once the Veteran's current address has 
been verified, schedule the Veteran for a 
social and industrial survey to assess his 
employment history, educational 
background, and day-to-day functioning.  
The examiner should ascertain the impact 
of the Veteran's service-connected 
disability on his employability.  The 
examiner must evaluate and discuss the 
effect of the Veteran's service-connected 
disability on the Veteran's employability.  
The examiner should opine as to whether 
the Veteran's service-connected disability 
(right hip disability), without 
consideration of any nonservice-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.  The examiner should review 
the claims folder and the examination 
report should indicate that review.

3.  The Veteran is hereby notified that it 
is his responsibility to report for a 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Then, readjudicate the claim for a 
TDIU rating, including whether referral of 
the claim to the appropriate department 
officials under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is warranted.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

